EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 13, line 3:  insert “rod” after “sucker”. 
Claim Interpretation
Applicant’s Arguments, see “Remarks” filed 04/26/2022 [pg. 9, “II.”], provide a sufficient showing that the claim limitations previously interpreted under 35 U.S.C. 112(f) do recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). In particular, Applicant’s arguments, in conjunction with the prior art of record, amounts to a sufficient showing that the claim limitations would be understood by those skilled in the art to imply numerous structures that could be used to perform the functions of the limitations. 
Response to Amendment
Claims 1-9, 11-23, and new claim 24 are pending in the Amendment filed 04/26/2022.
The rejection of claims 4-5 and 21-22 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 4 (providing antecedent basis for “sensor output” by amending the dependency of claim 4 from claim 1 to claim 3).
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1 and 12.
Claim 13 is amended by the above Examiner’s Amendment to correct a minor informality. 
Claims 1-9 and 11-24 are allowed. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 04/26/2022, with respect to independent claims 1 and 12 have been fully considered and are persuasive.  The prior art rejections of record have been withdrawn. 
Applicant argues as to amended claim 1:
“Applicant submitted that neither Wagar (US4433226) nor Lewis (US4501942) disclose the blower feature, and Amagasa (EP1375680) only discloses the use of a blower after a heating operation is performed to remove scales from an insulating board of the system. Furthermore, Applicant submitted that one having ordinary skill in the art would not have been motivated to add a blower, such as that of Amagasa, to the system of either Wagar or Lewis in the manner described in amended claim 1, since such an arrangement would have the expected effect of cooling the portion of the sucker rod that the references are attempting to inductively heat, thereby inhibiting their primary objective of uniformly heating a sucker rod to prepare the sucker rod for receiving a coating during the manufacture of the sucker rod.” [“Remarks”, pg. 8, “I.”]. 
“Neither Wagar nor Lewis disclose the claimed blower. As a result, independent claim 1 and its dependent claims are not anticipated by either of the references. Therefore, the rejections should be withdrawn.” [“Remarks”, pg. 10, “IV.”].
In response, this argument is persuasive for the reasons put forth by Applicant. In particular, the prior art of record fail to teach or suggest the claimed blower (“a blower including a nozzle configured to discharge an air stream at an exterior surface of the portion of the sucker rod that is within the heating zone during inductive heating of the portion”) in conjunction with the claimed induction heating device configured to inductively heat a portion of a sucker rod within a heating zone. The relied upon reference as to a blower in conjunction with an induction heating device, Amagasa and incorporated Japanese reference (JP 2000-3779) therein, are both directed to removing scale from the heating area by blowing: 1) after the treated object has left the heating area; and 2) by configuring the nozzles to discharge an air stream at the underlying insulating surface below rather than the treated object itself. Furthermore, Wagar and Lewis each disclose an induction heating device for heating a portion of a sucker rod [Abstracts], but fail to teach or suggest a blower.
For the foregoing reasons, the prior art rejections of claims 1-9, 11, and 21-22 are withdrawn.
Applicant argues as to amended claim 12: 
“Wagar does not disclose any process that is performed on a used sucker rod having scale deposits. Rather, Wagar is directed to a method of manufacturing a new sucker rod, during which the new sucker rod is heated to prepare it for receiving a coating (see, e.g., col. 1, line 6 — col. 2, line 2).
“Wagar does not disclose the feeding of a used sucker rod having scale deposits, inductively heating a used sucker rod having scale deposits, or discharging scale deposits from an exterior surface of a portion of a sucker rod during inductively heating the portion, as recited in currently amended claim 12.
“As a result, claim 12 is not anticipated by Wagar. Therefore, the rejection should be withdrawn.” [“Remarks”, pg. 11].
In response, this argument is persuasive for the reasons put forth by Applicant. In particular, Wagar is directed to preparing a sucker rod for receiving a coating by rapidly heating a new sucker rod to a temperature of 475° F +-.25° F using inductive heating coils [col. 7, lines 21-30]. The previous rejection of record over Wagar relied upon the principles of inherency, such that native scale would be inherently removed by virtue of the rapid heating process of Wagar. However, amended claim 12 now requires “A method of cleaning scale deposits from an exterior surface of a used sucker rod” comprising: “inductively heating a portion of the used sucker rod” and “discharging the scale deposits from the exterior of the portion of the used sucker rod during inductively heating the portion”. Wagar fails to teach or suggest, alone or in combination, applying the disclosed heating method to a used sucker rod, and therefore further fails to teach or suggest discharging scale deposits from a used sucker rod using the disclosed inductive heating method.
For the foregoing reasons, the prior art rejections of record of claims 12-20 and 23 are withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to claims 1, 4, and 12 have overcome the rejections of record and put the Application in condition for Allowance.
As to claim 1, see Response to Arguments at paragraph 10, above.
Claims 2-9, 11 and 21-22 are considered allowable based upon their dependence on claim 1.
As to claim 12, see Response to Arguments at paragraph 13, above.
Claims 13-20 and 23 are considered allowable based upon their dependence on claim 12. 
As to new claim 24, the prior art of record fail to teach or suggest, alone or in combination, the claimed method of cleaning scale deposits from an exterior surface of a used sucker rod comprising: “discharging an air stream at the portion of the used sucker rod within the heating zone during inductively heating the portion using the blower” and “discharging the scale deposits from the heated portion in response to inductively heating the portion and discharging the air stream at the portion”. The closest prior art of record as to discharging an air stream in conjunction with an induction heating device for treating a sucker rod, Amagasa and incorporated Japanese reference (JP 2000-3779) therein are both directed to removing scale from the heating area by blowing: 1) after the treated object has left the heating area; and 2) by configuring the nozzles to discharge an air stream at the underlying insulating surface below rather than the treated object itself. See also Response to Arguments at paragraph 13, above, regarding the Wagar reference failing to teach, alone or in combination, a method of cleaning scale deposits from an exterior surface of a used sucker rod. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references of record are cited to show methods and apparatus for treating used sucker rods [Abstracts] including the use of inductive heating, but only after a step of cleaning the used sucker rods to remove deposits thereon [See US 7985938 B2, US 9278412 B2, US 8920570 B2, US 8900372 B2, US 9840893 B2, and US 10195699 B2]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713